DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19-36 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application EP17200921.9 filed on 11/09/2017.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 19, 20, 21, 22, 23, 25, 26, 28, 29, 30, 34, and 36 are objected to because of the following informalities:  
“steps e and f” in line 12 of claim 19 should read “the steps e) and f)”.
“comparing the risk score value with a predetermined threshold value” in line 13 of claim 19 should read “comparing the risk score value with a predetermined threshold value to identify compatibility” and “if compatibility” in lines 14 and 17 of claim 19 should read “in response to determining that the compatibility”.
“the application” in line 15 of claim 19 should read “the candidate application” or “the application software”.  
“steps f) to h) in line 16 of claim 19 should read “the steps f) to h)”.
Claims 19, 21, 28, 29, and 34 recite limitation for performing certain step(s) only if a specific condition is satisfied (IF Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if” to “in response to determining that” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as required limitations.
	“the application” in claims 20, 21 should read “the application software”.
“a data base” in last line of claim 20 should read “a database”.
	“they” in line 2 of claim 21 should read “the patches”.
	“the analysis of the candidate application” in claim 22 should read “the analysis of the application software” or “the assessment of the candidate application”.
	“the deployment configuration” in claim 23 should read “the container deployment configuration”.
	“the capability assessment” in claim 25 should read “the determination of the capabilities” assuming “the capabilities” in claim 24 is amended to read “capabilities”.
	Claim 26 is missing an end period.
	“the analysis steps (a) to (i)” in claim 28 should read “the steps a) to i)”.
	“the configuration” in line 3 of claim 29 should read “the container deployment configuration”.
	“it” in line 3 of claim 29 should read “the container deployment configuration”.
	“the steps” in line 1 of claim 30 should read “the steps of the process”.
	“the existing one” in last line of claim 34 should read “the existing application”.
	“a process” in last line of claim 36 should read “the process”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitations “the selected application” in line 6, “the candidate application software” in lines 9, 11, 18, “the candidate container deployment configuration” in line 14.  There is insufficient antecedent basis for these limitations in the claim.  Claims 20-36 depend from claim 19 and thus also have these issues.
Claim 23 recites the limitation “the resources” in last line.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 24 recites the limitations “the assessment of the operational parameters” and “the capabilities”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 25 depends from claim 24 and thus also has this issue.  Similar issue also exists in claims 26, 27.
Claim 25 recites the limitation “the requirements” in last line.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 28 recites the limitation “the candidate application software” in lines 1, 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 29 recites the limitation “the deployment policies” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 30-34 depend from claim 29 and thus also have this issue.
Claim 31 recites the limitation “the environment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 35-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend.  Claims 35 and 36 fail to further limit the claim they depend from because claims 35 and 36 do not further limit the process recited in claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.  In this case, Applicant has claimed a “computer program element” in the preamble of the claim.  Since the claim and the specification do not provide any definition for the term “computer program element”, this term also covers a program per se.  Therefore, claim 36 is directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20170201490 discloses a method of provisioning a secure container wherein the container and application can be tested for known vulnerabilities including a check of the configuration settings to identify settings or combinations of settings that create known vulnerabilities, a version check of libraries and applications within the container to ensure security patches have been applied appropriately, a port scan of the container and/or network filters to identify weaknesses, and a check of the configuration files for the application to ensure the configurations have not been changed in an unauthorized fashion.

US 9116768 discloses a method for deploying applications included in application containers may include (1) identifying an application container that includes an application and facilitates transferring the application to a deployment environment, (2) performing a reconnaissance analysis on the deployment environment by identifying one or more properties of the deployment environment, (3) determining, based at least in part on the reconnaissance analysis, that the deployment environment meets a predetermined threshold of requirements for securely executing the application, and then (4) transferring the application included in the application container to the deployment environment in response to determining that the deployment environment meets the predetermined threshold.

US 20160162269 discloses systems, devices, methods and computer readable media for application installation security and privacy evaluation and indication. The system may include an application installation module configured to receive an application package for installation on a device, wherein the package comprises a list of device resources to be accessed by the application. The system may also include memory configured to store an impact score table comprising one or more security impact scores, each security impact score associated with access to one of the device resources. The system may further include a security/privacy evaluation module configured to calculate a security impact indicator (SII) based on a sum of the security impact scores selected by the accessed device resources listed in the package.

US 20070157195 discloses a method that includes receiving first data that includes one or more configuration parameters that characterize an intended deployment of software and a target computer system on which the software is to be deployed. The computer-implemented method may further include calculating a deployment risk level based on the first data, determining whether the calculated deployment risk level is less than a threshold risk level, and transmitting second data to target computer system authorizing deployment of the software if the deployment risk level is less than the threshold risk level. In some implementations, the software is enterprise software. The one or more configuration parameters may include hardware specifications of the target computer system, and the calculated deployment risk level may be based on threshold recommended hardware specifications of the target computer for running the software to be deployed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436